internal_revenue_service number info release date cc psi 1-genin-109112-03 uilc feb dear we are responding to your correspondence requesting information about the late s_corporation relief process announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set forth in revproc_2003_1 copy enclosed in addition taxpayers must submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year may qualify for a reduced fee in the amount of dollar_figure in addition to the general_rule described above there are two exceptions that provide for automatic late s_corporation relief the first is revproc_98_55 which provides up to a 12-month extension on the form_2553 due_date but in no event later than the return’s unextended due_date the second provision is revproc_97_48 which provides taxpayers automatic relief if they meet certain requirements a copy of each revenue_procedure is enclosed requests for automatic relief are handled at the service_center level if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2003_1 rev_proc revproc_98_55
